Exhibit 10.8

 




CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), is made on April 24, 2006 and is
effective as of May 1, 2006 (the “Effective Date”) between Quest Oil
Corporation, a Nevada corporation, (hereinafter referred to as the “Company”)
and Luis Leung (the “Consultant”).


WHEREAS, the Company requires the Services (as defined herein) and as set forth
herein;


WHEREAS, Consultant is qualified to provide the Company with the Services and is
desirous to perform such Services for the Company; and


WHEREAS, the Company wishes to induce Consultant to provide the Services and
wishes to contract with the Consultant regarding the same and compensate
Consultant in accordance with the terms herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:


1. APPOINTMENT.


The Company hereby engages Consultant and appoints Consultant to the Company’s
Board of Advisors and Consultant agrees to render the Services to the Company as
a consultant upon the terms and conditions hereinafter set forth.


2. TERM.


Subject to Section 8(a), the term of this Consulting Agreement shall begin as of
the date of the Effective Date, and shall terminate 6 months thereafter
(hereinafter, the "Term").


3. SERVICES.


During the term of this Agreement, Consultant shall provide the Company with the
following “Services.” Services shall be limited to making recommendations and
offering advice to the Company’s Officers, Directors and other key Company
personnel.


a. During the term of this Agreement, Consultant shall provide the Company with
the following “Services”:



1)  
Advise internal management with particular focus on deploying and managing
information technology with the ultimate goal of enabling the Company to run its
business efficiently and timely.




2)  
Perform Business Requirement analysis with the objective of implementing systems
that will automate and improve Company’s business processes.




3)  
Assist the Company in the process of Software Selection and Procurement; Assist
the Company in the selection and management of technology service providers,
including:




a.  
Selection and implementation of an Oil & Gas software package

b.  
Integration of the Oil & Gas software package with Microsoft Dynamics GP

c.  
Selection of service providers that will deliver turn-key solutions for
telemetry of field data (from wells and tanks)

d.  
Design of a solution to control oil tanks with the objective of reducing
shrinkage and providing a mechanism to reconcile product delivered against
payments received.

e.  
Integration of telemetry system with central accounting data repository.

f.  
Establish relationship with expert that will validate the methodology and
findings from parties that provide seismic data analysis services for
exploration and valuation purposes.




4)  
Management of Company’s infrastructure (hardware and software) and
implementation of a disaster recovery plan.




5)  
Develop management reporting tools that will provide management with timely,
accurate information.




6)  
Assist the Company in converting its accounting to a single platform and
bringing all its systems (including web site, and Geophysical analysis tools and
others) and information under a centralized management. During the course of our
Engagement, we will deliver the following:




a.  
Conversion of accounting data from of from Sage Simply Accounting Pro to
Microsoft Dynamics GP

b.  
Conversion of accounting Petrostar data from Quickbooks to Microsoft Dynamics GP

c.  
Provide tools for accountants to analyze and audit past accounting data.

d.  
Implementation of Microsoft Dynamics GP, including training of staff to run the
system

e.  
Integration of accounting system with electronic banking.

f.  
Implementation of FRx consolidated financial statements.

g.  
Deployment of a Time & Expense web entry solution that includes a timesheet
approval process and a mechanism to associate costs to specific projects and
tasks.

h.  
Deployment of technology to allow users to remotely and securely connect to its
systems, enabling staff and management to run the company and obtain information
from anywhere in the world.

i.  
Transfer the Company’s website from a hosted environment to an internal
platform; allowing more control over its data, contents and functionality.

j.  
Enhance the functionality of the Company’s website, enabling it to have staff
post approved content more easily, not requiring assistance from technical
personnel.




7)  
Provide training and support to Company’s staff on operation of all systems.




8)  
Work with the Company to develop a long-term technology structure that will
support the company’s growth.



b. Consultant agrees to provide the Services on a timely basis via: meetings
with Company representatives which may include other professionals; conferences
calls with Company representatives and other professionals; and/or written
correspondence and documentation. Consultant cannot guarantee the results on
behalf of the Company, but shall pursue all avenues that it deems reasonable
through its network of contacts.


4. COMPENSATION. In connection with this Agreement, the foregoing shall be
referred to as “Compensation.” All Compensation due to be delivered and/or paid
to Consultant pursuant to this Agreement shall be deemed completely earned, due,
payable and non-assessable as of the date the Compensation is due to or vested
in Consultant. Compensation shall consist of the following:


a. 250,000 shares of the Company’s common stock registered on Form S-8.


b. “Cashless” Common stock purchase warrants, in the form attached hereto as
Exhibit A, to purchase 250,000 shares of the Company’s common stock at an
exercise price equal to 110% of the closing market price of the Company’s common
stock as of April 24, 2006. The warrants shall have a term of 5 years and shall
vest as of the Effective Date.


5. REPRESENTATIONS AND WARRANTIES OF COMPANY.


  The Company hereby represents, warrants and agrees as follows:
  
a. This Agreement has been authorized, executed and delivered by the Company
and, when executed by the Consultant will constitute the valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency or
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
  
b. The financial statements, audited and unaudited (including the notes thereto)
provided to Consultant, (the “Financial Statements”), will present fairly the
financial position of the Company as of the dates indicated and the results of
operations and cash flows of the Company for the periods specified. Such
Financial Statements will be prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise stated therein.


c. The Company is validly organized, existing and with active status under the
laws the State of Nevada.


d. The securities to be issued to Consultant, if any, have all been authorized
for issuance and when issued, delivered and tendered to the Consultant by the
Company will be validly issued, fully paid and non-assessable.
  
e. Since date of the most recent of the Financial Statements, there has not been
any (A) material adverse change in the business, properties, assets, rights,
operations, condition (financial or otherwise) or prospects of the Company, (B)
transaction that is material to the Company, except transactions in the ordinary
course of business, (C) obligation that is material to the Company, direct or
contingent, incurred by the Company, except obligations incurred in the ordinary
course of business, (D) change that is material to the Company or in the common
shares or outstanding indebtedness of the Company, or (E) dividend or
distribution of any kind declared, paid, or made in respect of the common
shares.


f. The Company shall be deemed to have been made a continuing representation of
the accuracy of any and all facts, material information and data which it
supplies to Consultant and acknowledges its awareness that Consultant will rely
on such continuing representation in disseminating such information and
otherwise performing its advisory functions. Consultant in the absence of notice
in writing from the Company, will rely on the continuing accuracy of material,
information and data supplied by the Company. Consultant represents that he has
knowledge of and is experienced in providing the aforementioned services.


6. INDEMNIFICATION.  The Company agrees to indemnify the Consultant and hold it
harmless against any losses, claims, damages or liabilities incurred by the
Consultant, in connection with, or relating in any manner, directly or
indirectly, to the Consultant rendering the Services in accordance with the
Agreement, unless it is determined by a court of competent jurisdiction that
such losses, claims, damages or liabilities arose out of the Consultant’s breach
of this Agreement, sole negligence, gross negligence, willful misconduct,
dishonesty, fraud or violation of any applicable law. Additionally, the Company
agrees to reimburse the Consultant immediately for any and all expenses,
including, without limitation, attorney fees, incurred by the Consultant in
connection with investigating, preparing to defend or defending, or otherwise
being involved in, any lawsuits, claims or other proceedings arising out of or
in connection with or relating in any manner, directly or indirectly, to the
rendering of any Services by the Consultant in accordance with the Agreement (as
defendant, nonparty, or in any other capacity other than as a plaintiff,
including, without limitation, as a party in an interpleader action). The
Company further agrees that the indemnification and reimbursement commitments
set forth in this paragraph shall extend to any controlling person, strategic
alliance, partner, member, shareholder, director, officer, employee, agent or
subcontractor of the Consultant and their heirs, legal representatives,
successors and assigns. The provisions set forth in this Section shall survive
any termination of this Agreement.


7. COMPLIANCE WITH SECURITIES LAWS. The Company understands that any and all
compensation outlined in this Agreement shall be paid solely and exclusively as
consideration for the aforementioned consulting efforts made by Consultant on
behalf of the Company as an independent contractor. The Parties to be performing
the services outlined in this Agreement are natural persons. Consultant has been
engaged to provide the Company with traditional “public company” business,
technical and related business services. Consultant’s engagement does not
involve the marketing of any Company securities nor is Consultant being hired to
raise money for the Company.


8. MISCELLANEOUS.


a. Termination: This Agreement may be terminated by either Party for any reason
at any time (hereinafter referred to as a “Termination”).


b. Modification: This Agreement sets forth the entire understanding of the
Parties with respect to the subject matter hereof. This Agreement may be amended
only in writing signed by both Parties.


c. Notices: Any notice required or permitted to be given hereunder shall be in
writing and shall be mailed or otherwise delivered in person to the Parties at
the addresses set forth above.


d. Waiver: Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Consulting Agreement on one or more occasions will not be considered a
waiver or deprive that party of the right thereafter to insist upon adherence to
that term of any other term of this Consulting Agreement.


e. Severability: If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Consulting Agreement shall remain in effect.
If any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If any
compensation provision is deemed unenforceable or illegal, then in the case of
the delivery of common stock to the Consultant, Consultant shall be entitled to
receive a cash benefit equal to the value of the common stock that would have
been tendered had such a provision not been illegal or unenforceable.


f. Arbitration: Any dispute or other disagreement arising from or out of this
Agreement shall be submitted to arbitration under the rules of the American
Arbitration Association and the decision of the arbiter(s) shall be enforceable
in any court having jurisdiction thereof. Arbitration shall occur only in San
Diego County, CA. The interpretation and the enforcement of this Agreement shall
be governed by California Law as applied to residents of the State of California
relating to contracts executed in and to be performed solely within the State of
California.


g. Governing Law: The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN THE COUNTY
OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE. If it becomes necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the prevailing
party shall be awarded reasonable attorneys fees, expenses and costs.


h. Specific Performance: The Company and the Consultant shall have the right to
demand specific performance of the terms, and each of them, of this Agreement.


i. Execution of the Agreement: The Company, the party executing this Agreement
on behalf of the Company, and the Consultant, have the requisite corporate power
and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by the Company and the Consultant of this Agreement. This Agreement
has been duly and validly executed and delivered by the Company and the
Consultant and constitutes a valid and binding obligation, enforceable in
accordance with the respective terms herein. Upon delivery of this Agreement,
this Agreement, and the other agreements and exhibits referred to herein, will
constitute the valid and binding obligations of Company, and will be enforceable
in accordance with their respective terms. Delivery may take place via facsimile
transmission.


j. Joint Drafting and Reliance on Independent Counsel. This Agreement shall be
deemed to have been drafted jointly by the Parties hereto, and no inference or
interpretation against any one party shall be made solely by virtue of such
party allegedly having been the draftsperson of this Agreement. The Parties have
each conducted sufficient and appropriate due diligence with respect to the
facts and circumstances surrounding and related to this Agreement. The Parties
expressly disclaim all reliance upon, and prospectively waive any fraud,
misrepresentation, negligence or other claim based on information supplied by
the other Party, in any way relating to the subject matter of this Agreement.


k. Acknowledgments and Assent. The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties may revoke this Agreement for a period of
three (3) days after signing this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this three (3) day revocation
period. The Parties agree that they have read this Agreement and understand the
content herein, and freely and voluntarily assent to all of the terms herein.


 

 


--------------------------------------------------------------------------------



SIGNATURE PAGE


IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.




QUEST OIL CORPORATION, INC.
 
 
 
_________________________________
By: Joe Wallen
Its: Chief Financial Officer
 
 
 
 
___________________________________
By: Luis Leung



A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.